IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEVEN WATSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-0543

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 18, 2016.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
and Susannah C. Loumiet, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, and Quentin Humphrey, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.